Citation Nr: 1620642	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  09-37 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a thoracolumbar spine disorder.

3.  Entitlement to an increased disability rating for a left knee disability, rated currently as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 through November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, among other issues, declined to reopen the Veteran's claim for service connection for a back disorder, denied service connection for a cervical spine disorder, and denied the Veteran's claim for a disability rating higher than 10 percent for his left knee disability.  The Veteran perfected a timely appeal as to those issues.

The Veteran initially requested a Travel Board hearing in his July 2009 substantive appeal.  That hearing request was later withdrawn in a January 2012 statement.  Neither the Veteran nor his representative has made a renewed request for a hearing.

In May 2014, the Board determined that new and material evidence was received to reopen the Veteran's claim for service connection for thoracolumbar spine disorder.  The issues concerning service connection for the Veteran's claimed cervical spine and thoracolumbar spine disorders and concerning the disability rating to be assigned for his left knee disability were remanded for further development, to include:  obtaining records for VA treatment received by the Veteran from 1995; arranging a VA examination of the Veteran's left knee; arranging a VA examination of his claimed cervical spine and lumbar spine disorder; and, readjudication of the issues by the agency of original jurisdiction (AOJ).

The development ordered in May 2014 has been performed.  The matters now return to the Board for de novo consideration.

This appeal included initially the issue of whether new and material evidence was received to reopen the Veteran's claim for service connection for a right knee disability.  The Board determined in May 2014 that new and material evidence was received and reopened the Veteran's claim.  Service connection for a right knee disability was granted subsequently in an August 2015 rating decision.  The Veteran has not raised any disagreement as to the assigned effective date or initial disability rating.  Accordingly, there are no issues concerning the Veteran's right knee disability that remain on appeal.


FINDINGS OF FACT

1.  The Veteran has cervical spine facet arthropathy and stenosis that was not sustained during his active duty service, did not result from an injury or event that occurred during his active duty service, and neither resulted from nor was aggravated by his service-connected knee disabilities.

2.  The Veteran has thoracolumbar spine degenerative disc disease and spondylosis that was not sustained during his active duty service, did not result from an injury or event that occurred during his active duty service, was not manifest to a degree of 10 percent or more within a year after this separation from service, and neither resulted from nor was aggravated by his service-connected knee disabilities.

3.  For all periods relevant to this appeal, the Veteran's left knee disability has been manifested primarily by pain, joint fatigue, left leg extension ranging from 10 degrees to -2 degrees, and left leg flexion ranging from 74 degrees to 130 degrees.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for thoracolumbar spine disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for a disability rating in excess of 10 percent for left knee disability based upon loss of left leg flexion are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2015).

4.  The criteria for a separate 10 percent disability rating, and no more, for left knee disability based upon loss of left leg extension are met from May 28, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran was provided notice of the information and evidence needed to substantiate claims for service connection for cervical spine and thoracolumbar spine disorders and for an increased disability rating for his service-connected left knee disability in November 2007 and August 2008 letters.  VCAA notice in this case was legally sufficient; hence, VA's duty to notify has been satisfied.

VA also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's claims submissions, lay statements, service treatment records, and VA treatment records have been associated with the claims file.  The Veteran was afforded VA examinations of his cervical and thoracolumbar spine in December 2008 and in May 2015, and also, VA examinations of his left knee in July 2008 and May 2015.  Those examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed cervical and thoracolumbar spine disorders and the current symptoms and impairment, and severity thereof, associated with the Veteran's service-connected left knee disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred during or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally is established if probative evidence shows three elements:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Also, if certain diseases, such as arthritis, become manifest to a degree of 10 percent within one year of separation from active service, then the disease is presumed as having been incurred during active duty service, even in the absence of evidence showing such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

	A.  Cervical Spine

The Veteran alleges that his knee disabilities have resulted in a current neck disability.  He does not direct VA's attention to any specific findings or opinions in the record which support his general assertion, nor does he point to any medical authority.

The service treatment records make no reference to any complaints of neck or cervical spine pain, nor do they reflect any objective findings or diagnoses relevant to the Veteran's neck or cervical spine.  Indeed, reports from an August 1983 enlistment examination and September 1986 separation both show that the Veteran did not report any history of neck or cervical spine-related problems.  Consistent with the same, objective examinations of the spine were normal.

Records for post-service VA treatment received by the Veteran reflect that the Veteran treated initially for neck-related complaints in July 2007.  At that time, he reported that his neck problems began after a May 2007 accident in which he was struck by an automobile and suffered head trauma.

Subsequent VA treatment records through December 2015 document complaints of ongoing neck pain.  Periodic physical examinations revealed the presence of tenderness over the cervical spine and decreased cervical spine motion.  A February 2009 cervical spine MRI revealed multi-level cervical spine spondylosis with disc protrusion and neural foramen narrowing.  A repeat MRI conducted in April 2013 revealed multi-level cervical spine degeneration with disc space reduction, mild cervical spine straightening, and disc protrusion at multiple levels.  Still, VA treatment records contain no opinions concerning the cause or origin of the Veteran's cervical spine disorder.

The Veteran had a VA examination in December 2008.  Following review of the claims file, the VA examiner opined that the Veteran's cervical spine condition is less likely as not caused by or a result of the Veteran's left knee disability.  In that regard, he stated that he is unaware of any proposed mechanism in the orthopedic literature in which a mild arthritic knee joint can initiate and sustain a degenerative process in the cervical spine.  Hence, the examiner opined that the Veteran's cervical spine spondylosis is more likely a primary process that is secondary to genetic predisposition and/or environmental risk factors.

During a May 2015 VA examination, the Veteran reported the onset of his neck problems in 2010.  He stated that holding his head upright caused neck pain and that he was experiencing significant stiffness and limited cervical spine motion.  He reported having flare-ups of increased radiating neck pain that occurred once or twice a month.

A physical examination of the cervical spine revealed diminished range of motion in all directions.  The Veteran was tender to palpation throughout the cervical paraspinals.  A neurological examination of the upper and lower extremities was normal.  No evidence of IVDS or radiculopathy in any of the extremities was observed.  A cervical spine MRI revealed stable multilevel multifactorial thecal sac stenosis at C3-4 and C4-5 and stable multilevel neural foraminal stenosis.

Based upon the Veteran's medical history and the findings from the examination, the examiner diagnosed cervical spine stenosis and facet arthropathy.  The examiner opined, however, that the multi-level degeneration and disc bulging seen in the cervical spine are not likely related to the Veteran's left knee disability.  As rationale, the examiner acknowledged that the Veteran does likely have an altered gait as a result of his knee disabilities.  Still, the examiner observes, altered gait is more likely to produce a muscular injury, whereas more advanced and bony pathology, such as the Veteran's cervical spine condition, are likely an entity that evolves chronologically and is therefore independent of the Veteran's knee disabilities.  The examiner concluded that the Veteran's cervical spine disability is along the "natural trajectory" of the Veteran's physical demands.  

Furthermore, the examiner continued that it is unlikely that such significant pathology is significantly aggravated by a knee disorder which causes a subtle gait imbalance.  The baseline level of functioning of the back and neck condition is impossible to establish because there is not enough medical evidence to support his baseline functioning with regards to the back and neck, but regardless, the left knee likely did not materially aggravate disc bulging and facet arthropathy, which likely would have occurred, given the nature of the Veteran's physical demands, along this natural trajectory with or without the left knee injury occurring.
In an August 2015 addendum, the VA examiner clarified that the Veteran's claims file was reviewed in conjunction with the examination.

The evidence shows overall that the Veteran's cervical spine stenosis and facet arthropathy have no etiological relationship with his active duty service or his service-connected knee disabilities.  In that regard, the Board places significant probative weight on the negative opinions expressed by VA physicians in December 2008 and May 2015.  Those opinions are based on a complete understanding of the Veteran's medical history that was gained from review of the claims file and the recited medical history is consistent with the facts shown in the record.  

To the extent that both negative opinions express that the Veteran's cervical spine condition is more likely the result of environmental risk factors and/or the Veteran's physical demands, such opinions are also supported by other facts in the record.  In that regard, and as noted above, the record shows that the Veteran did not report neck or cervical spine problems until 2007.  Indeed, the Veteran even suggested during initial treatment that his neck problems resulted from physical trauma sustained in a motor vehicle accident earlier that year.  Moreover, the VA treatment records make repeated reference to the fact that the Veteran had ongoing employment as a mail carrier for the United States Postal Service.  As the Veteran described during VA treatment in May 2013, such work entailed frequent repetitive lifting of heavy loads.  Given the absence of any noted neck problems during active duty service, the chronology of the onset of the Veteran's neck symptoms, and apparent physical stress associated with the Veteran's longstanding employment as a postal carrier, the evidence is certainly consistent with the negative etiology opinions expressed in the VA physicians' December 2008 and May 2015 reports.

The Veteran is competent to provide statements as to when his neck and cervical spine problems began and how long they have endured.  The evidence of record does not indicate that the Veteran is contending that his cervical spine disability is directly related to his service, nor does the evidence demonstrate such.  In that regard, and as noted above, the Veteran did not report or treat any neck problems during service, and indeed, expressly denied having any history of neck problems during his separation examination.  The post-service records show that the Veteran did not report or seek treatment for neck problems until 2007, and even at that time, attributed the onset of his neck symptoms to a motor vehicle accident that occurred earlier in 2007.  

To the extent that the Veteran has alleged that his neck problems are related etiologically to his service-connected knee disabilities, the Board assigns little probative weight to those assertions.  Although, as noted above, the Veteran is competent to report his own observations of his own senses (e.g., the onset and duration of pain symptoms), the question of whether his neck degeneration and stenosis is related to his knee disabilities is a medically complex one that is not susceptible to mere observation, but rather, depends on application of medically accepted principles to objectively observed medical findings and evidence.  Indeed, that complex medical question is complicated further by other circumstances in the record, such as the remoteness in time of the Veteran's reported onset of cervical problems in 2007 and the occurrence of other intervening factors such as the Veteran's motor vehicle accident and accumulated physical stress associated with his occupation as a postal carrier.  For the foregoing reasons, the Board assigns little probative weight to the Veteran's general assertion that his current neck problems are related in some way to his knee disabilities.

The preponderance of the evidence in this case shows that the Veteran's cervical spine disorder is not related etiologically to his active duty service or to his service-connected knee disabilities.  Accordingly, the Veteran is not entitled to service connection for a cervical spine disorder.  To that extent, this appeal is denied.

	B.  Thoracolumbar Spine

The Veteran alleges also that he has a current back disability that has resulted from his service-connected knee disabilities causing an altered gait pattern.  Again, he does not point to any specific findings or opinions in the record which support his assertion; nor does he cite any specific medical principles.

The service treatment records show also that the Veteran did not report any back problems during service or receive any treatment for any back or thoracolumbar spine disorder.  Physical examinations of the spine, conducted during his August 1983 enlistment examination and his September 1986 separation examination, were normal.  The Veteran denied expressly having any history of recurrent back pain or other back problems during both examinations.

According to the medical evidence in the record, the Veteran initially sought VA treatment for back complaints in February 1994.  At that time, he reported to treating VA medical staff that he had been moving furniture earlier in the week when he felt a pop in his low back.  An examination conducted at that time revealed tenderness to palpation over the low back.  Radiological studies were not conducted at that time.  Back aches and muscle spasms were diagnosed.

Records for subsequent VA treatment dated through December 2015 document ongoing treatment following periodic exacerbations of back pain.  In June 1994, the Veteran reported that he had fallen in May 1994 and that he had been having back pain since that time.  Lumbosacral spine x-rays conducted in November 1994 revealed mild sclerosis that was consistent with possible degenerative changes at L4-5 and L5-S1.  In April 1999, the Veteran returned for VA treatment stating that he had developed low back pain while attending a picnic at the beach.  X-rays conducted in March 2003 revealed mild degenerative changes in the lumbosacral spine.  In October 2003, the Veteran reported that he aggravated his back again while pushing an object.  Lumbosacral x-rays in August 2007 were interpreted as showing broad-based disc degeneration with a superimposed central/left central disc herniation at L5-S1 that was mildly indenting and posteriorly displacing the traversing left S1 nerve root and indenting the existing L5 nerve root.

During VA chiropractic treatment in October 2007, the Veteran alleged that an altered gait pattern adopted after knee surgery 15 to 20 years ago had resulted in low back pain.  He reported that his back pain was manageable until his 2007 motor vehicle accident.  On examination, however, the Veteran's gait was normal and the Veteran ambulated without assistive devices.  Tenderness was noted over the L4-5 and L5-S1 area.  Thoracolumbar motion was decreased.  The chiropractor diagnosed discogenic low back pain with associated facet syndrome due to discogenic spondyloarthrosis and focal discopathy with transient S1 radiculopathy.  He opined that the Veteran's low back disorder was multifactorial in nature and that repetitive tensile strain applied to the posterolateral annular fibers of the lumbar spine may have generated an attritional process that resulted in radial tearing and overload on the spine.  Still, where the chiropractor described the Veteran's back disorder as being "multifactorial," he does not distinguish whether the "repetitive tensile strain" was attributable to an altered gait pattern or repetitive physical strain from the Veteran's job as a postal carrier.

Subsequent VA treatment records document continued treatment for low back pain and decreased thoracolumbar motion.  A repeat MRI conducted in February 2009 indicated mild L4-5 and L5-S1 lumbar spondylosis, disc bulge and mild to moderate bilateral facet hypertrophy with mild central canal stenosis at L4-5, and moderate disc space loss with disc bulge and central canal stenosis at L5-S1.  During VA treatment in May 2013, he reported that he was required to lift heavy loads repetitively at his job as a postal carrier and that his work activities were worsening his back pain.  Another lumbar spine MRI revealed disc desiccation and disc height loss at multiple levels of the lumbar spine, spondylosis with multi-level neural foraminal and lateral recess stenosis with corresponding nerve root impingement.

Concurrent with the VA treatment described above, VA obtained a claims file review and medical opinion in December 2008.  At that time, the reviewing VA physician opined that it is not likely that the degeneration in the Veteran's low back is attributable to his left knee disability.  In that regard, he observed that the only plausible mechanism in which the Veteran's left knee osteoarthritis could initiate and sustain a degenerative process in the Veteran's low back is if his normal weight bearing mechanics during standing and ambulating are dramatically altered.  The examiner noted that such altered mechanics would be feasible if the Veteran's left knee was fused (i.e., ankylosed), his left lower extremity had significant bone loss, or his left lower extremity was severely misaligned.  The examiner observed on review of the clinical examination and radiological study, however, that the Veteran's left knee disability has not been productive of such conditions.
The Veteran had another VA examination for his spine in May 2015.  At that time, the Veteran related that his back began bothering him approximately two or three years after leaving service.  He reported that he was wearing a back brace on a regular basis and that he was having flare-ups of back pain once a week.

A physical examination of the thoracolumbar spine revealed decreased motion in all directions.  The lumbar paraspinals were tender to palpation.  A neurological examination of the spine and upper and lower extremities was normal.  There was no evidence of ankylosis or radiculopathy.  A lumbar spine MRI revealed spondylosis with minor thecal sac stenosis at L5-S1.

The examiner diagnosed lumbar spine spondylosis.  Although the examiner noted that the Veteran's knee disability did likely result in gait imbalance; he opined that the knee disability did not likely cause the arthritis and multi-level disc bulges seen in the Veteran's cervical and lumbar spine.  In that regard, the examiner noted that the Veteran's altered gait is more likely to produce muscle strains; however, more advanced bony and disc pathology is likely an entity that evolves chronologically and is therefore independent from the knee disability.  The examiner continued that it is unlikely that such significant pathology is significantly aggravated by a knee disorder which causes a subtle gait imbalance.  The left knee likely did not materially aggravate disc bulging and facet arthropathy, which likely would have occurred, given the nature of the Veteran's physical demands, along this natural trajectory with or without the left knee injury occurring.

During his May 2015 VA examination for an increased rating for his left knee, the Veteran reported that he began to experience right knee and lower back pain around 1992 and 1993.

The weight of the evidence in this case shows that the Veteran's lumbar spine degeneration and spondylosis were neither sustained during the Veteran's active duty service nor resulted from the Veteran's service-connected knee disabilities.  VA treatment records and repeated radiological studies indicate degeneration and spondylosis in the Veteran's spine in 1994, several years after his separation from service.  The only opinions provided by a medical professional in that regard are the negative opinions given in VA physicians' reports of December 2008 and May 2015.  The Board assigns those opinions significant probative weight because they are based on an understanding of the Veteran's medical history that was gained from review of the claims file, and, which is consistent with the facts shown in the record.  Indeed, the opinions and conclusions provided by the VA physicians are also consistent with the facts in the record and are supported by rationale that appears to be based in biomechanical and orthopedic principles.

To the extent that the Veteran may be understood as asserting chronicity of back pain dating back to his period of service, such assertions are not supported by the more probative evidence of record.  As noted, the service treatment records are silent for any back-related complaints, treatment, findings, or diagnoses.  Indeed, the Veteran denied expressly having any history of back or spine-related problems during his separation examination.  Post-service records show that mild degeneration was seen in the Veteran's thoracolumbar spine no earlier than 1994 after the Veteran was moving furniture.  Indeed, the Veteran reported during his May 2015 VA examination that his back began bothering him two or three years after leaving service, and during another VA examination for his left knee, began in 1992 or 1993.  Thus, the objective, more probative evidence of record does not indicate that the Veteran's back disability began during his service.

To the extent that the Veteran alleges that his back problems are related etiologically to his service-connected knee disabilities, the Board assigns little probative weight to those assertions.  Questions concerning the etiology and cause of spine degeneration and spondylosis are not susceptible to being answered by mere observation, but rather, depends on objectively observed findings and consideration and application of medical principles.  For these reasons, questions regarding the cause of the Veteran's spine condition are answered best by a medical professional.  Where the Veteran has no apparent medical training or experience, the Board assigns little probative weight to the Veteran's assertion.

The preponderance of the evidence in this case shows that the Veteran's thoracolumbar spine disorder is not related etiologically to his active duty service or to his service-connected knee disabilities.  Accordingly, the Veteran is not entitled to service connection for a thoracolumbar spine disorder.  To that extent also, this appeal is denied.


III.  Increased Disability Rating for Left Knee Disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Veteran's claim for an increased disability rating for his service-connected left knee disability was received by VA in September 2007.  That disability has been rated as being 10 percent disabling over the course of the appeal period, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5260.

In assigning hyphenated DCs, the number assigned to the residual condition on the basis of which the rating is determined will generally represent injuries.  Diseases will be identified by the number assigned to the disease itself, with the residual condition added, preceded by a hyphen.  38 C.F.R. § 4.27 (2015).

Under DC 5010, traumatic arthritis is rated under the same criteria as DC 5003, which addresses degenerative arthritis.  Under DC 5003, arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but to the extent that it is non-compensable, a 10 percent disability rating may be assigned with involvement of a major joint.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DCs 5003, 5010.

Under DC 5260, which provides the criteria for ratings based upon loss of knee flexion, a 10 percent disability rating is assigned where flexion of the leg is limited to 45 degrees.  A 20 percent disability rating is in order where leg flexion is limited to 30 degrees.  A maximum schedular 30 percent disability rating is assigned where leg flexion is limited to 15 degrees.

Disabilities of the knee may also be rated based upon loss of knee extension pursuant to DC 5261.  Under those criteria, a 10 percent disability rating is appropriate where leg extension is limited to 10 degrees.  A 20 percent disability rating is in order where leg extension is limited to 15 degrees.  A 30 percent disability rating is appropriate where leg extension is limited to 20 degrees.  A 40 percent disability rating is assigned where leg extension is limited to 30 degrees.  A maximum schedular 50 percent disability rating is awarded where leg extension is limited to 45 degrees.

By way of reference, normal range of motion for the knee is from zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

Separate disability ratings may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  In that regard, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately in order to compensate adequately the functional loss associated with injury to the leg.  Id.

Turning to the evidence, records for VA treatment received by the Veteran from September 2006 through December 2015 document left knee symptoms that consist predominantly of pain and diminished left leg motion.  Repeated range of motion tests conducted during VA treatment show that the Veteran has maintained left leg motion that well exceeds that contemplated for a disability rating higher than 10 percent.  During VA treatment in October 2007, the Veteran demonstrated left leg flexion to 128 degrees and extension to -2 degrees.  In December 2007, demonstrated active left leg flexion was to 124 degrees and extension was to zero degrees.  Range of motion tests conducted in October 2008 revealed active left leg flexion to 74 degrees.  Repeat tests performed later that month revealed flexion to 122 degrees.

Concurrent with the foregoing treatment, the Veteran underwent a VA examination of his knee in July 2008.  At that time, he reported generally worsening symptoms that included instability and giving way, stiffness, loss of balance, and moderate to severe flare-ups of pain that occurred on a daily basis and which were caused by prolonged standing, walking, and sitting with his knees bent.  He reported that he avoided playing sports and that he had difficulty with prolonged walking at work.  Still, he reported that he was able to stand for up to three to five hours with only short periods of rest and that he was able to walk up to one to three miles.

Despite the Veteran's reported symptoms and functional impairment, the Veteran demonstrated a normal gait during the examination and there was no evidence of abnormal weight bearing.  Clicking, snapping, and grinding were observed in the knee; however, there was no evidence of instability, patellar abnormality, meniscus abnormality, or ankylosis.  Demonstrated left knee motion included full extension to zero degrees and flexion to 125 degrees.  The examiner noted that pain was reported during motion, however, did not specify the point at which reported pain began during motion.  Repetitive motion tests were productive of pain, but notably, did not result in further loss of motion or other loss of function.  X-rays indicated mild osteoarthritis changes of the femorotibial joints.

In terms of occupation, the Veteran reported that he had been working as a full time letter carrier for the United States Postal Service.  He reported that he had missed eight weeks of work over the previous 12 month period because of his knee and back problems.  Based on reported functional impairment and the findings from the examination, the examiner opined that the Veteran was moderately impaired in his chores, shopping, exercise, and sports; however, was unimpaired in recreation, travel, feeding, bathing, dressing, toileting, grooming, and driving.

The Veteran's left knee was re-examined in May 2015.  The Veteran continued to report left knee pain and occasional buckling.  He stated that he was having flare-ups of symptoms and that he was required to take less than a month off from work over the previous year because of his knee disability.

On physical examination, localized tenderness was noted during palpation over the patella.  Demonstrated left knee flexion was to 10 to 90 degrees and extension was 90 to 10 degrees.  Repetitive motion was productive of pain and fatigue in the joint; but again, did not result in additional loss of motion or function.  Demonstrated muscle strength in the left lower extremity was full.  There was no history of recurrent subluxation, recurrent effusion, or meniscus condition.  Tests for left knee stability were normal.  No crepitus or ankylosis was observed.  Scarring was observed over the left patella, measuring eight centimeters by one centimeter.  The scar was neither painful nor unstable.  An MRI of the left knee revealed advanced cartilage loss in the patellofemoral compartment but no other significant derangement.  The examiner diagnosed left knee tendonitis/tendonosis and osteoarthritis and opined that the associated symptoms and functional impairment indicated that the Veteran could not tolerate prolonged standing or ambulation.
The evidence in this case shows that, for all periods relevant to this appeal, the Veteran's left knee osteoarthritis and tendonitis has been productive predominantly of pain and decreased left leg motion that includes flexion to no less than 74 degrees.  Given the extent of left leg flexion shown over the course of the appeal period, the Veteran is not entitled to a disability rating higher than 10 percent for his left knee disability under DC 5260.

Range of motion tests conducted prior to the May 2015 VA examination showed that the Veteran was able to produce left leg extension that was essentially full and normal.  Tests conducted during the May 2015 VA examination, however, revealed left leg extension that was limited to 10 degrees.  Such findings are consistent with the assignment of a separate 10 percent disability rating based on demonstrated loss of extension under DC 5261.

The Board recognizes that, under DeLuca v. Brown, 8 Vet. App. 202 (1995), VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  "Functional loss" may occur as a result of weakness or pain on motion.  Here, the evidence shows that pain has been a constant and predominant symptom in the Veteran's left knee.  Nonetheless, given the extent of left leg motion shown by the Veteran during objective examination throughout the course of this appeal, and even taking his reported pain into full consideration, there is no evidence of a disability picture that is commensurate to a limitation of left leg flexion or extension to the extent necessary to establish entitlement to a higher disability rating.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5261.

Other criteria for rating knee disabilities are available under DCs 5256 (for ankylosis), 5258 (for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion), DC 5259 (for symptomatic removal of the semilunar cartilage), 5262 (for impairment of the tibia and fibula), and 5263 (for genu recurvatum).  As discussed above, however, the evidence does not show that the Veteran's left knee disability has ever been manifested by any of the conditions contemplated by the DCs listed above.  

Still other rating criteria for knee disabilities are available under DC 5257, which are applicable to disabilities due to recurrent subluxation or lateral instability of the knee.  Indeed, treatment records in the claims file indicate complaints by the Veteran of giving way and that the Veteran wore a knee brace.  As mentioned in the discussion of the Veteran's medical history above, the Veteran reported during his VA examinations and during VA treatment in October 2008 that he had been having instances of buckling, instability and his knee giving way.  He reported also that he required a knee brace for ambulating.  However, repeated objective tests for left knee instability performed over the course of the Veteran's VA treatment and during his VA examinations revealed no evidence of actual instability or subluxation.  The Board assigns greater probative weight to the objective findings expressed in the record than the Veteran's reports of instability.  Under the circumstances, a separate disability rating based on instability under DC 5257 is not warranted by the evidence.

The Board has also considered potential application of the provisions under 38 C.F.R. § 3.321, which govern the assignment of extra-schedular disability ratings.  According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) identified a three-step inquiry for determining whether an extraschedular disability rating is warranted.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, in order to afford justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong under Thun, the evidence does not show an exceptional disability picture that renders inadequate the available schedular rating. Although the Veteran has reported some functional impairment marked by inability to stand, walk, or be seated with his leg bent for long periods, the record reflects that he has maintained his longstanding employment as a postal carrier.  Further, to the extent that he has reported such functional limitations, he did state during his 2008 VA examination that he was able to stand for up to three to five hours with only short periods of rest and that he was able to walk up to one to three miles at that time.  During his May 2015 VA examination, he related that he was required to miss less than a month of work because of his knee, and moreover, a review of the Veteran's functional capacity determined that he was unimpaired in many of his activities of daily living.  Although the record indicates frequent and regular follow-up care for the Veteran's knee, nothing in the record suggests any in-patient or surgical treatment for the knee.  As discussed above, higher disability ratings are available under the applicable rating codes; however, the Veteran's left knee disability simply is not productive of the manifestations required for such a rating.  By virtue of the same, it cannot be said that the available schedular ratings for the Veteran's disability is inadequate.  Based on the foregoing, the Board finds that the requirements for consideration of an extra-schedular disability rating for the Veteran's left knee disability are not met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Overall, the evidence does not warrant the award of a disability rating higher than 10 percent for loss of left leg flexion under DC 5260.  The evidence, however, does support the award of a separate 10 percent disability rating pursuant to DC 5261 for demonstrated loss of left leg extension, effective from May 28, 2015, the date of the Veteran's May 2015 VA examination.  To that limited extent, this appeal is granted.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a thoracolumbar spine disorder is denied.

An increased disability rating for a left knee disability, rated currently as 10 percent disabling on the basis of diminished left leg flexion, is denied.

A separate 10 percent disability rating for loss of extension of the left knee, effective May 28, 2015, is granted.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


